McCAY, J.
It is a little extraordinary that the spirit of intolerance should need such precise restraints to keep it within bounds. It has for years been the settled law of this State, that men shall not be molested for their religious opinions. The Constitution of 1861 and 1865, each added, “nor prohibited from holding any public office or trust on account of his religious opinions:” Constitution 1865, Article I, section 5. By' a play upon the word “religious,” some orthodox people did not admit that this protected one who had opinions which they did not think were “religious.” This very proceeding calls Mr. Bell an “Infidel,” of the sect of Universalists, with intent, we suppose, to put him out of the protection of the Constitution, as one whose opinions could not be classed as religious. But without doubt, even the Constitution of 1861 and 1865, mean, by this, opinions upon matters relating to the relation between man and his Maker. But our present Constitution gives broader language. After using the language of the Constitution of 1861 and 1865, Article 1, Section 6, it adds another clause: Section 12, Article 1, is in these words: “No person shall be molested for his opinions, or be subject to any civil or political incapacity, or acquire any civil or political advantage in consequence of such opinions.” This cuts at the root of the whole matter—leaves not a single link of the old chain by which, for so many centuries, men have tried to bind in fetters the human mind.
In Georgia, a man may think as he pleases upon any subject, religious, philosophical or political, and is not, for that, under any civil or political disability.
The office of guardian is a public trust, and these clauses *declare no man incapacitated for that trust, by reason of his opinions.
If men act badly, lead lives rendering them unfit to have the rearing of children, we will not say that the Courts may not interfere. But over men’s opinions, bv the laws of Georgia, we have no jurisdiction, and we think this is a wise provision. Judgment affirmed.